Title: 11th.
From: Adams, John Quincy
To: 


       I attended meeting to hear Parson Barnard of Salem. He gave us two very excellent Sermons. And his prayers were admirable; which is something very uncommon. I am told indeed that he regularly composes this part of the service; as well as his Sermons; an example worthy of imitation. His address for Mr. Carey, was tender and affectionate, and the manner in which he spoke it was truly affecting.
       Thompson and Putnam pass’d the evening with me.
      